 

¥ S_DISTRICT COURT
UNITED SEATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN
“MFR 1I-P 1: 38

UNITED STATES OF AMERIC&LERK UF CUURT

 

Plaintiff, 2 i
¥ Case No. 21-CR- 4 J,

[18 U.S.C. § 1703(a)}
NICOLE L. MATTOX,

Defendant.

 

INDICTMENT

COUNT ONE
THE GRAND JURY CHARGES THAT:
On or about October 19, 2020, in the State and Eastern District of Wisconsin,
NICOLE L. MATTOX,

being a Postal Service employee, did unlawfully secrete, detain, and delay articles of United States
mail which had come into her possession and were intended to be conveyed by mail, specifically:
seven letters addressed to J.E. at XXXX Mandy Circle; a parcel addressed to A.V. at XXXX
Indiana Avenue; a parcel addressed to M.K. at XXXX S. 26th Street; and a parcel addressed to
R.D. at XX XX Mandy Circle.

In violation of Title 18, United States Code, Section 1703(a).

Case 2:21-cr-00041-JPS Filed 02/17/21 Page 1of2 Document 1
 

L ;
Se ; , x a Dated: 2//? is Oz/ -
ie —

UY t%A4

MATTHEW D. KRUEGER
United States Attorney

ho

Case 2:21-cr-00041-JPS Filed 02/17/21 Page 2of2 Document 1
